Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 24, 1971, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and in the interests of justice, and new trial ordered. Defendant was convicted of manslaughter in the first degree for the fatal stabbing of Fred Clifford in the early morning hours of October 26, 1969. Upon cross-examination of a key prosecution witness, one Sorrentino, defense counsel attempted to elicit evidence that Sorrentino had been arrested on a grand larceny charge just a few days after the homicide and that Sorrentino’s case was still pending. The trial court excluded all inquiry on this subject, including whether or not Sorrentino expected any consideration for testifying against defendant. In our opinion, the trial court erred and deprived defendant of a fair trial. The existence of pending criminal charges against a prosecution witñess is a proper subject for cross-examination, as it is relevant to show the witness’ possible interest in gaining favorable treatment by testifying for the prosecution (People v. Garcia, 40 A D 2d 983). The error cannot be considered harmless. Sorrentino was a vital witness, testifying as to a direct confession by defendant. Therefore, it was imperative that the jury be made aware of the charges pending against Sorrentino and any expectations of leniency, as an aid in determining his credibility. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.